        Case 2:17-cv-01182-TSZ Document 408 Filed 01/27/21 Page 1 of 4



 1                                                                                   The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11    IRONBURG INVENTIONS LTD.,                                        No. 2:17-cv-01182-TSZ
12                            Plaintiff,                               PLAINTIFF IRONBURG INVENTIONS
                                                                       LTD.’S BRIEF IN SUPPORT OF THE
13             v.                                                      ADMISSIBILITY OF EXHIBIT 78
14    VALVE CORPORATION,
15                       Defendant.
16

17            Pursuant to the Court’s Minute Entry dated January 27, 2021 (Dkt. 407), plaintiff Ironburg
18   Inventions Ltd. (“Ironburg”) hereby submits this brief in support of the admissibility of Exhibit
19   78. The Court has already ruled that Exhibit 78 was authenticated during the testimony of
20   Nicoleta Cosereanu.
21            Exhibit 78 is an analysis of the assets acquired by Scuf Gaming from Simon Burgess in
22   connection with his buyout from the Scuf Gaming companies, including his interest in Ironburg
23   and the ’525 Patent. Scuf Gaming’s Finance Director Nicoleta Cosereanu testified that the
24   document that was prepared in the ordinary course by Scuf Gaming in late 2015 and early 2016
25   for purchase accounting purposes to account for the assets acquired by Scuf in the transaction.
26   (See Cosereanu Testimony attached as Ex. A hereto, 14:2-4, 17:17-22.) Ms. Cosereanu testified
27   that she was intimately involved with the preparation of the document. (Id. at 13:6-9.)
28
      Ironburg’s Brief In Support of the Admissibility of Exhibit 78
       (No. 2:17-cv-01182-TSZ)
                                                                           1
     327240547.1
        Case 2:17-cv-01182-TSZ Document 408 Filed 01/27/21 Page 2 of 4



 1            Valve does not dispute that Ms. Cosereanu participated in the preparation of Exhibit 78,
 2   that the document is a valid business record kept in the ordinary course of business, or that Ms.
 3   Cosereanu was able to and did properly authenticate Exhibit 78. Valve’s sole contention is that
 4   the document should be excluded under Federal Rule of Evidence 403 as causing “unfair
 5   prejudice”. Valve fails to state exactly how the document creates any unfair prejudice but the
 6   basis of the objection appears to be a contention that the document was a “litigation inspired”
 7   document. The suggestion is that Scuf overstated the comparative value of the ‘525 patent in
 8   Exhibit 78 and it did so to bolster the percentage of the Microsoft royalty rate to be attributed to
 9   the ‘525 patent in the reasonable royalty analysis for this case. But there is no evidence to
10   support such a contention.
11            Valve’s attorneys cross examined Ms. Cosereanu in an attempt to develop support for this
12   argument. (Ex. A, 22:2-23:2.) But Ms. Cosereanu denied that the Burgess Buyout Analysis had
13   any connection to this litigation. (Id.) She testified that the analysis was started before the
14   litigation was filed and was created solely to comply with the requirements of IRC Rule 482
15   governing purchase accounting as applied to the transaction. (Id. at 11:10-15.) Moreover, if as
16   Valve suggests, the analysis was “litigation inspired”, it failed its essential purpose. The analysis
17   ascribes a conservative comparative value to the ‘525 patent - 40% of Ironburg’s worldwide
18   patent portfolio. In contrast, Mr. Ironmonger testified that the ‘525 patent accounted for 80% of
19   Ironburg’s patent portfolio, including those patents licensed to Microsoft.
20            Under Federal Rule of Evidence 403, “[t]he court may exclude relevant evidence if its
21   probative value is substantially outweighed by a danger of one or more of the following: unfair
22   prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
23   presenting cumulative evidence.” (Emphasis added.) Here, Valve has only argued that Exhibit
24   78 is unfairly prejudicial. By its nature, the most relevant evidence is prejudicial, but only
25   evidence resulting in “unfair prejudice” can be excluded under Rule 403. “Unfair prejudice”
26   means that it is likely to “inflame” the jury. United States v. Martin, 796 F.3d 1101, 1105 (9th
27   Cir. 2015). After all, “trials were never meant to be antiseptic affairs.” United States v. Benedetti,
28   433 F.3d 111, 118 (1st Cir. 2005); see also United States v. Allen, 341 F.3d 870, 886 (9th Cir.
      Ironburg’s Brief In Support of the Admissibility of Exhibit 78
       (No. 2:17-cv-01182-TSZ)
                                                                       2
     327240547.1
        Case 2:17-cv-01182-TSZ Document 408 Filed 01/27/21 Page 3 of 4



 1   2003). Nothing about the buyout analysis is inflammatory; on the other hand, an analysis of the
 2   value of the ’525 patent is highly relevant.
 3            Valve has also suggested that the document should be excluded because Ironburg failed to
 4   disclose the document’s primary author, Scuf’s CFO, John Oliver, in its initial disclosures. But
 5   Ironburg never reasonably believed that Mr. Oliver had information that was relevant to this
 6   matter and only learned from Valve its contention that Mr. Oliver is someone of interest to them.
 7   Notwithstanding this contention, Valve made no attempt in the 5-year span of this action to
 8   depose Mr. Oliver. And there was ample time to do so given the many delays in this case. The
 9   parties continued to supplement discovery long after discovery closed and Ms. Cosereanu herself
10   was deposed after the discovery cut-off date. Because there is no proper basis to exclude Exhibit
11   78, it should be admitted.
12   Dated: January 27, 2021                                    MANATT, PHELPS & PHILLIPS, LLP
13
                                                                By:    /s/ Robert D. Becker
14                                                                Robert D. Becker, pro hac vice
                                                                  Christopher L. Wanger, pro hac vice
15                                                                One Embarcadero Center, 30th Floor
                                                                  San Francisco, CA 94111
16                                                                Tel: (415) 291-7617; Fax (415) 291-7474
                                                                  Email: rbecker@manatt.com
17
                                                                  Email: cwanger@manatt.com
18
                                                                SAVITT BRUCE & WILLEY LLP
19                                                                Stephen C. Willey, WSBA #24499
                                                                  1425 Fourth Avenue, Suite 800
20                                                                Seattle, WA 98101-2272
                                                                  Tel: (206) 749-0500; Fax (206) 749-0600
21                                                                Email: swilley@sbwllp.com
22
                                                                Attorneys for Plaintiff Ironburg Inventions Ltd.
23

24

25

26

27

28
      Ironburg’s Brief In Support of the Admissibility of Exhibit 78
       (No. 2:17-cv-01182-TSZ)
                                                                         3
     327240547.1
        Case 2:17-cv-01182-TSZ Document 408 Filed 01/27/21 Page 4 of 4



 1                                             CERTIFICATE OF SERVICE
 2            I hereby certify that on January 27, 2021 a true and accurate copy of this document,
 3   entitled PLAINTIFF IRONBURG INVENTIONS LTD.’S BRIEF IN SUPPORT OF THE
 4   ADMISSIBILITY OF EXHIBIT 78 was served via CM ECF on Valve’s counsel of record.
 5

 6                                                      /s/ Robert D. Becker
                                                          Robert D. Becker
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Ironburg’s Brief In Support of the Admissibility of Exhibit 78
       (No. 2:17-cv-01182-TSZ)
                                                                       4
     327240547.1
